DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .20

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 6, 7,  9, 11, 12, 14 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang et al. (US 2010/0115186).
Consider claim 1, Chang et al. discloses a data storage apparatus comprising: a storage comprising a plurality of memory blocks in which data are stored; and a controller configured to exchange data with the storage, wherein the controller comprises: a hot block listing component configured to add information on an erased memory block to a hot block list when a memory block is erased; a candidate selector configured to select one or more candidate blocks among the plurality of memory blocks based on wear levels of the respective memory blocks; a victim block selector configured to select, as a victim block, at least one block in the hot block list among the candidate blocks; and a wear leveling component configured to perform a wear leveling operation for moving data of the victim block to a target memory block (abstract, [0005], [0026]-[0027], [0033], [0038], [0040]-[0041] and [0064], Chang et al. discloses a system with a controller an semiconductor memory utilizing a wear leveling scheme where a hot list among other data structures is used to track erase counts. Based on the hotness of a block and the erase count, erase blocks are chosen as both sources and targets for performing wear leveling to move static data to hot erase blocks.).
Consider claim 3, Chang et al. discloses the data storage apparatus of claim 1, wherein the 25controller selects, as the candidate blocks, one or more memory 28blocks whose erase counts belong to a set range block (abstract, [0005], [0026]-[0027], [0033], [0038], [0040]-[0041] and [0064], blocks that are considered both sources and targets and based on them meeting a hotness criteria.).
Consider claim 4, Chang et al. discloses the data storage apparatus of claim 3, wherein the set range is a range of {allowable maximum erase count - a}, where a is 5a natural number (abstract, [0005], [0026]-[0027], [0033], [0038], [0040]-[0041] and [0064], a high erase count is a range based on the erase resisting capability of the flash memory.).
Consider claim 6, Chang et al. discloses a data storage apparatus comprising: a storage comprising a plurality of memory blocks in which data are stored; and a controller configured to exchange data with the storage, wherein as a wear leveling operation is triggered, the controller selects, as a victim block, at least one of the memory blocks whose erase counts satisfy a first condition and whose erase time points are close to a wear leveling trigger time point, and performs the wear leveling operation for moving data of the victim block to a target memory block (abstract, [0005], [0026]-[0027], [0033], [0038], [0040]-[0041] and [0064], Chang et al. discloses a system with a controller an semiconductor memory utilizing a wear leveling scheme where a hot list among other data structures is used to track erase counts. Based on the hotness of a block and the erase count, erase blocks are chosen as both sources and targets for performing wear leveling to move static data to hot erase blocks. The hot list tracks the recent most frequently updated data. So when wear leveling occurs, it will take blocks that are on the hot list and therefore blocks that have most recently been erased can be picked during the wear leveling process time.).
Consider claim 7, Chang et al. discloses the data storage apparatus of claim 6, wherein the set range is a range of {allowable maximum erase count - a}, where a is 5a natural number (abstract, [0005], [0026]-[0027], [0033], [0038], [0040]-[0041] and [0064], a high erase count is a range based on the erase resisting capability of the flash memory.).
Claims 9, 11 and 12 are the method claims of the apparatus claims 1, 3 and 4 above and are rejected using the same rationale.
Consider claim 14, Chang et al. discloses a data storage apparatus comprising: a storage including a plurality of blocks; and a controller coupled to the storage and configured to: 10generate a hot block list including one or more hot blocks associated with an erase operation, among the plurality of blocks; select one or more candidate blocks among the plurality of blocks based on wear levels; select, as a victim block, a block in the hot block list among the 15candidate blocks; and use the victim block to perform a wear levelling operation  for moving data of the victim block to a target memory block (abstract, [0005], [0026]-[0027], [0033], [0038], [0040]-[0041] and [0064], Chang et al. discloses a system with a controller an semiconductor memory utilizing a wear leveling scheme where a hot list among other data structures is used to track erase counts. Based on the hotness of a block and the erase count, erase blocks are chosen as both sources and targets for performing wear leveling to move static data to hot erase blocks.).
Consider claim 16, Chang et al. discloses the data storage apparatus of claim 14, wherein the controller selects, as the candidate blocks, one or more memory 25blocks whose erase counts belong to a set range (abstract, [0005], [0026]-[0027], [0033], [0038], [0040]-[0041] and [0064], blocks that are considered both sources and targets and based on them meeting a hotness criteria.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 8, 10, 13, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2010/0115186).
Consider claim 5, Chang et al. discloses the data storage apparatus of claim 1. Chang et al. also teaches (abstract, [0005], [0026]-[0027], [0033], [0038], [0040]-[0041] and [0064]) a hot list that stores information about recent most frequently updated data, but Chang et al. does not explicitly state that the list is a FIFO queue. However, a FIFO queue is a well-known and obvious type of memory structure that allows stored data to be processed based on a timed ordering and therefore the examiner is taking official notice to the use of a FIFO queue.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the Chang et al. reference to have the hot list be a FIFO queue because doing so provided a time based ordering of recent frequently updated data for simplifying the process of choosing which data to wear level next.
Claims 10 and 15 are the method claims of the apparatus claim 2 above and are rejected using the same rationale.
Consider claim 5, Chang et al. discloses the data storage apparatus of claim 1. Chang et al. also teaches (abstract, [0005], [0026]-[0027], [0033], [0038], [0040]-[0041] and [0064]) that erase blocks are chosen based on them meeting criteria of being a hot erase block or an erase block that has a low erase block count (cold erase block). Chang et al. does not explicitly teach that a candidate erase block is randomly selected and therefore does not explicitly teach the limitation: “wherein the controller randomly selects the at least one victim block”. However, the ability to choose, at random, an erase block from a group of acceptable candidate erase blocks (such as hot erase blocks that meet a predetermined criteria or cold erase blocks with an acceptably low erase count.) is obvious because it would be one predictable solution chosen from a finite number of identifiable ways (random vs deterministic) to pick a particular erase block among a candidate group of erase blocks that meet the appropriate conditions.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the Chang et al. reference to have an erase block chosen at random from a group of candidates that already meet the appropriate criteria, because doing so is an obvious and predictable solution chosen from a finite number of identifiable ways of doing so with a reasonable expectation of success.
Claims 8, 13 and 17 are the apparatus and method claims of the apparatus claim 5 above and are rejected using the same rationale.
Response to Arguments
Applicant's arguments filed 6/7/2022 have been fully considered but they are not persuasive.
The Applicant argues that Chang et al. does not teach that the candidate block is selected according to the wear level and is also included in the hot list to be the target block. However, as rejected in the sections cited in the rejections above, for example the abstract, Chang et al. teaches that memory blocks with a high erase count (according to the wear level) and are also on the hot list are considered candidate blocks and are used to pick a target block therefore meeting the claim language.
The 112 rejections have been overcome by the current claim amendments/clarifying comments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ALSIP/               Primary Examiner, Art Unit 2136